ACCEPTED
                                                                                                    01-15-00529-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               8/3/2015 12:38:58 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                     No. 01-15-00529-CV

                                                                               FILED IN
                            IN THE COURT OF APPEALS                     1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                         FOR THE FIRST DISTRICT OF TEXAS
                                                                        8/3/2015 12:38:58 PM
                                   AT HOUSTON
                                                                        CHRISTOPHER A. PRINE
                                                                                Clerk

                                NACE INTERNATIONAL,
                                       Appellant

                                              v.

               MAURICE JOHNSON AND E&M ENTERPRISES, INC.,
                               Appellees


                      Appealed from the 215th Judicial District Court
                                  Harris County, Texas


     APPELLEES’MOTION TO EXTEND TIME TO FILE APPELLEES’S BRIEF


                                                   Grealish & McZeal, PC
                                                   Marcellous S. McZeal
                                                   State Bar No. 00798368
                                                   SBN: 00798368
                                                   700 Louisiana Street, 48th Floor
                                                   Houston, Texas 77002
                                                   Telephone: (713) 255-3234
                                                   Facsimile: (713) 783-2502

                                                   ATTORNEYS FOR APPELLEESES,
                                                   Maurice Johnson & E&M Enterprises,
                                                   Inc.


TO THE HONORABLE FIRST COURT OF APPEALS:

       Appellees respectfully requests this Court to extend the time in which to file Appellees’

Brief. NACE International, is the Appellant. Maurice Johnson & E&M Enterprises, Inc. are the
Appellees. Appellees’ Brief is due August 3, 2015. However, Appellees seek a 20 day extension

to file brief under the authority of T.R.A.P. 10.5(b).

       The Court may extend time to file Appellees’ Brief under the authority of Texas Rules of

Appellate Procedure 10.5(b). This is Appellees’ first request for extension. Appellees seek an

extension of time to file Appellees’ Brief because the lead briefing attorney recently finished

closing a large corporate acquisition and there was not sufficient time to adequately, effectively

and diligently prepare Appellees’ Brief before the August 3, 2015 brief due date.

       This is Appellees’ first request for an extension of time and Appellant, NACE

International by and through its attorney was unavailable to determine if it was opposed.

       For the foregoing reasons, Appellees, Maurice Johnson & E&M Enterprises, Inc., request

this Court grant an extension of time in which to file his brief to on or about, August 24, 2015.

                                               Respectfully Submitted,

                                               GREALISH & McZEAL, PC

                                               BY: /s/ Marcellous S. McZeal
                                                       Marcellous S. McZeal
                                                       State Bar No. 00798368
                                                       SBN: 00798368
                                                       700 Louisiana Street, 48th Floor
                                                       Houston, Texas 77002
                                                       Telephone: (713) 255-3234
                                                       Facsimile: (713) 783-2502
                            CERTIFICATE OF SERVICE

       I hereby certify that on this the 3rd day of August 2015, a copy of the attached
Motion was forwarded to the counsel below via certified mail return receipt requested
pursuant to province of TEX.R.CIV.P. 21a

                                                    /s/ Marcellous S. McZeal
                                                    Marcellous S. McZeal


via facsimile @ (713) 535-5533
Robert Naudin
John L. Grayson
Cokinos, Bosien & Young
Four Houston Center
1221 Lamar, 16th Floor
Houston, Texas 77010

ATTORNEYS FOR APPELLANT




                         CERTIFICATE OF CONFERENCE

       I hereby certify that I have made a good faith effort to confer with Appellant’s
counsel on August 3, 2015. I unsuccessfully telephoned and emailed Mr. Naudin, counsel
for Appellant, to determine if he was opposed to this motion. At the time of the filing of
this Motion, there was no response.

                                             /s/ Marcellous S. McZeal
                                             Marcellous McZeal